 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
STOCK PURCHASE AGREEMENT DATED AUGUST 12, 2011
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
 
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is entered into as of August
12, 2011 (“Effective Date”), by and among Energy Composites Corporation, a
Nevada corporation (“Seller”) and Jamie Mancl and Jennifer Mancl, a husband and
wife residing in Wisconsin (the “Mancls”), the Jamie & Jennifer Mancl 2009 GST
Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and together with the Mancls
and the Trust, individually and collectively, “Buyer”).


WHEREAS, Seller acquired all the issued and outstanding shares of ECC Corrosion,
Inc. (f/k/a Advanced Fiberglass Technologies, Inc.), a Wisconsin corporation
(“Company”), from Buyer and the Company’s other shareholders via a reverse
acquisition (“ECC Acquisition”) effective October 14, 2008; and


WHEREAS, as a result of the ECC Acquisition, Buyer acquired a majority of
Seller’s then issued and outstanding shares and voting control of Seller; and


WHEREAS, subsequent to the ECC Acquisition, the Mancls continued to manage and
operate the Company; and


WHEREAS, the Mancls are familiar and knowledgeable about the Company and desire,
with the Trust, to re-acquire the Company from the Seller, and Seller is willing
to transfer the Company to Buyer on the terms and conditions set forth in this
Agreement; and


WHEREAS, the Disinterested Directors, at a meeting duly called and held, have,
subject to the conditions set forth herein, (i) determined that this Agreement
and the sale of the Company to Buyer, on the terms and subject to the conditions
of this Agreement, is advisable and in the best interests of Seller and Seller’s
shareholders and (ii) recommended the Board of Directors of Seller (the “Seller
Board”) to adopt resolutions approving and adopting this Agreement and
recommending that Seller’s shareholders approve and adopt this Agreement (to the
extent required by applicable Legal Requirements) (collectively, the
“Disinterested Directors’ Recommendation”); and


WHEREAS, the Seller Board, acting on the recommendation of the Disinterested
Directors, at a meeting duly called and held, has, on the terms and subject to
the conditions of this Agreement and in accordance with applicable Legal
Requirements, (i) determined that it is advisable and in the best interest of
Seller and Seller’s shareholders to sell the Company to Buyer on the terms and
subject to the conditions set forth herein, (ii) approved and adopted this
Agreement, and (iii) recommended that Seller’s shareholders approve and adopt
this Agreement (to the extent required by applicable Legal Requirements)
(collectively, the “Seller Board Recommendation”).


NOW, THEREFORE, in consideration of the premises and mutual agreements,
representations, warranties, covenants and understandings hereinafter set forth,
the parties hereto agree as follows:


SECTION 1
Certain Definitions
 
As used in this Agreement, the following terms (whether used in singular or
plural forms) shall have the following meanings:
 
“Buyer’s Transferred Stock” has the meaning ascribed to it in Section 2.2,
below.
 
 
Page 1 of 22

--------------------------------------------------------------------------------

 
“Contract” means any written contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right, or other
instrument, document or agreement, and any oral obligation, right or agreement.
 
“Disclosure Document” means a document required to be filed with the SEC or
required to be distributed or otherwise disseminated to Seller’s shareholders in
connection with the transactions contemplated by this Agreement.
 
“Disinterested Directors” means Samuel Fairchild, Thomas Klismith, James Miller,
and Daniel Wergin.
 
 “Governmental Authority” means (i) the United States of America, any state,
commonwealth, territory or possession thereof and any political subdivision or
quasi-governmental authority of any of the same, including but not limited to
courts, tribunals, departments, commissions, boards, bureaus, agencies,
counties, municipalities, provinces, parishes, and other instrumentalities, and
(ii) any foreign (as to the United States of America) sovereign entity,
including but not limited to nations, states, republics, kingdoms and
principalities, any state, province, commonwealth, territory or possession
thereof, and any political subdivision, quasi-governmental authority or
instrumentality of any of the same.
 
 “Judgment” means any judgment, writ, order, injunction, award or decree of any
court, judge, justice or magistrate, including any bankruptcy court or judge,
and any order of or by any Governmental Authority.
 
“knowledge” of Seller of or with respect to any matter means that either Seller
or any of its executive officers or directors has actual awareness or knowledge
of such matter, and “knowledge” of Buyer of or with respect to any matter means
that either Buyer has actual awareness or knowledge of such matter.
 
“Lakeshore Agreement” means that certain Agreement dated July 30, 2011, between
Lakeshore Wind Investments, LLC, and Jamie Mancl.
 
“Legal Requirements” means applicable common law and any statute, ordinance,
code or other law, rule, regulation, order, technical or other standard,
requirement or procedure enacted, adopted, promulgated, applied or followed by
any Governmental Authority, including Judgments.
 
“Lien” means any security agreement, financing statement filed with any
Governmental Authority, conditional sale or other title retention agreement, any
lease, consignment or bailment given for purposes of security, any lien,
mortgage, indenture, pledge, option, encumbrance, adverse interest, constructive
trust or other trust, claim, attachment, exception to or defect in title or
other ownership interest (including but not limited to reservations, rights of
entry, possibilities of reverter, encroachments, easement, rights-of-way,
restrictive covenants leases and licenses), which otherwise constitutes an
interest in or claim against property, but excepting ad valorem taxes not
currently due and payable.
 
“Litigation” means any claim, action, suit, proceeding, arbitration,
investigation, hearing, or other activity or procedure that could result in a
Judgment.
 
“Losses” means any claims, losses, liabilities, damages, Liens, penalties, costs
and expenses, including but not limited to interest which may be imposed in
connection therewith, expenses of investigation, reasonable fees and
disbursements of counsel and other experts, and the cost to any Person seeking
the recovery of damages or indemnification under this Agreement with respect to
funds expended
 
 
Page 2 of 22

--------------------------------------------------------------------------------

 
by such Person by reason of the occurrence of any event with respect to which
indemnification or damages are sought, but shall in no event include incidental
or consequential damages.
 
“Order” means any order, judgment, injunction, award, decree or writ of any
Governmental Authority.
 
“Person” means any natural person, Governmental Authority, corporation, general
or limited partnership, joint venture, trust, association, unincorporated entity
or other entity of any kind.
 
“Retained Buyer’s Stock” means those 523,592 shares of common stock of Seller
currently registered in the name of Jamie L. Mancl and Jennifer L. Mancl, as
Trustees of the Jamie L. and Jennifer L. Mancl Revocable Trust u/a/d January 24,
2007, as amended.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Shares” means all the outstanding shares of common stock of the Company.
 
“Tax Return” means any report, return, statement or other written information
supplied, or required by Legal Requirements to be supplied, to any Governmental
Authority in connection with any Taxes.
 
“Taxes” means all levies and assessments of any kind or nature imposed by any
Governmental Authority, including but not limited to all income, sales, use, ad
valorem, value added, franchise, severance, net or gross proceeds, withholding,
payroll, employment, excise or property taxes, together with any interest
thereon and any penalties, additions to tax or additional amounts applicable
thereto.
 
SECTION 2
Sale of Shares
 
2.1.           Transfer of Shares.  Subject to the terms and conditions of this
Agreement, at Closing Seller shall sell and transfer to Buyer, and Buyer shall
purchase from Seller, free and clear of all Liens, the Shares (the “Shares
Transaction”).  Such transfer and purchase shall be pro rata among each
individual Buyer in relation to their respective ownership of Buyer’s
Transferred Stock.  Buyer and Seller shall, on the Closing Date, deliver all
documents required to be delivered pursuant to Section 6 hereof.  All
instruments and documents to be delivered at the Closing shall be in form and
substance reasonably satisfactory to Buyer and Seller.
 
2.2.           Purchase Consideration.  As consideration for the Shares, Buyer
shall: (i) transfer to Seller all outstanding stock of Seller owned directly or
indirectly by Buyer but excepting (i) the Retained Buyer’s Stock (as excepted,
“Buyer’s Transferred Stock”); (ii) relinquish to Seller all options and warrants
to acquire any stock of Seller held, directly or indirectly, by Buyer; and (iii)
agree to the cancellation of all benefits being received by Buyer, directly or
indirectly, under any and all Contracts with Seller.


2.3.           Transfer Taxes.  Buyer shall be solely responsible for the
payment of, and shall timely pay in accordance with all applicable Legal
Requirements, all stamp, transfer and similar taxes and fees relating to the
transactions contemplated hereby, if any, and shall indemnify and hold harmless
Seller from and against all Losses arising with respect thereto.
 
2.4.           Retained Liabilities.  Seller acknowledges that the liabilities
and obligations set forth on the attached Exhibit A (the “Retained Liabilities”)
are the liabilities and obligations solely of Seller and
 
 
 
Page 3 of 22

--------------------------------------------------------------------------------

 
 
Seller shall retain and be responsible for the Retained Liabilities.  Seller
shall not be liable for any liabilities, Contracts or other obligations of the
Company which are not specifically listed on Exhibit A and Buyer shall indemnify
Seller against all such liabilities, Contracts and other obligations.
 
2.5           Directors.  Following the date hereof and until the Closing Date,
neither Seller nor the Mancls shall take any action to remove any of the
Disinterested Directors.  Prior to the Closing Date, in addition to any
approvals of the Seller Board or the Seller’s shareholders as may be required by
the Seller’s Articles of Incorporation or By-laws or applicable Legal
Requirements, the affirmative vote of a majority the Disinterested Directors
shall be required (i) for Seller to terminate this Agreement or amend this
Agreement, or (ii) for Seller to exercise or waive any of the Seller’s rights,
benefits or remedies under this Agreement.
 
SECTION 3
Closing
 
3.1.           Date and Place.  The closing of the transactions contemplated by
this Agreement (“Closing”) shall take place as promptly as practicable, but no
later than five (5) business days, following the satisfaction or waiver of the
conditions set forth in Section 6, at the offices of Dill Dill Carr Stonbraker &
Hutchings, PC, 455 Sherman Street, Suite 300, Denver, Colorado, unless another
place or time is agreed to by the Buyer and Seller.  The date upon which the
Closing actually occurs is herein referred to as the “Closing Date.”
 
3.2.           Further Assurances.  At or after Closing, each party, at the
request of the other party, shall promptly execute and deliver, or cause to be
executed and delivered, to such other party, all such documents and instruments,
in addition to those otherwise required by this Agreement, in form and substance
satisfactory to the requesting party, as reasonably requested in order to carry
out or evidence the terms of this Agreement.


SECTION 4
Representations and Warranties of Seller
 
Seller represents and warrants to Buyer as follows:
 
4.1.           Enforceability.  The execution, delivery and performance by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby are within Seller’s corporate powers and have been duly
authorized by all necessary corporate action on the part of Seller.  This
Agreement has been duly and validly executed and delivered by Seller, and is the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.
 
4.2.           Ownership of Shares.  Seller is the owner of the Shares,
beneficially and of record, free and clear of all Liens.  Upon delivery to Buyer
of the certificates for the Shares pursuant to this Agreement for the
consideration provided herein, Buyer will be vested with full right and title to
the Shares and all incidents of ownership thereof, free and clear of all
Liens.  There are no stockholder agreements, voting trusts or other written
agreements regarding the transferability of the Shares.
 
4.3.           Organization and Qualification of the Company.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Wisconsin, and has all requisite corporate power and authority
to own and lease the properties and assets it currently owns and leases and to
conduct its activities as currently conducted.
 
 
Page 4 of 22

--------------------------------------------------------------------------------

 
4.4.           Capitalization of the Company.  The authorized capital stock of
the Company consists solely of 9,000 shares of common stock, $0.01 per share par
value.  Except for the Shares, there are no shares of capital stock of the
Company issued or outstanding.  There are no authorized or outstanding
subscriptions, options, convertible securities, warrants, calls or other rights
of any kind issued or granted by, or binding upon, Seller or the Company to
purchase or otherwise acquire any security of or equity interest in the Company.
 
4.5.           No Conflicts; Required Consents.  Except for those certain loans
due to Nekoosa Port Edwards State Bank (“Bank”) and the City of Wisconsin
Rapids, the execution, delivery and performance by Seller of this Agreement do
not and will not:  (i) conflict with or violate any provision of the articles of
incorporation or bylaws of Seller; (ii) conflict with, violate, result in a
breach of, constitute a default under (without regard to requirements of notice,
lapse of time, or elections of other Persons, or any combination thereof) or
accelerate or permit the acceleration of the performance required by, any
Contract or Lien to which Seller is a party or by which Seller is bound or
affected; (iii) result in the creation or imposition of any Lien against or upon
the Shares or any of the assets or properties owned or leased by the Company;
(iv) except with respect to the Disclosure Documents, require any consent,
approval or authorization of, or filing of any certificate, notice, application,
report or other document with, any Governmental Authority or other Person; or
(v) conflict with or violate any applicable Legal Requirement.
 
4.6           Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and the consummation by Seller of the
transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority, other than (a)  compliance with any
applicable requirements of any other applicable U.S. state or federal securities
laws; and (b) any actions or filings the absence of which would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of Seller to consummate the transactions contemplated herein
 
4.7           No Undisclosed Liabilities.  Except (a) as adequately reflected or
reserved against in the Company’s consolidated balance sheet dated March 31,
2011, included in Seller’s filings with the SEC, (b) for liabilities or
obligations incurred since the date of such balance sheet in the ordinary course
of business consistent with past practice, which have not had, and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Seller or the Company, or (c) liabilities or obligations known
by Buyer, neither Seller nor the Company has any liabilities or obligations of
any nature, whether or not accrued, contingent or otherwise, that are required
by GAAP to be reflected on a consolidated balance sheet (or the notes thereto)
of Seller and the Company.
 
4.8           Absence of Litigation.  As of the date hereof, there is no
material claim, action, proceeding or investigation pending or, to the knowledge
of Seller, threatened against Seller or the Company, or any of their respective
properties, assets or rights, at law or in equity, and there are no material
Orders, before any arbitrator or Governmental Authority.
 
SECTION 5
Representations and Warranties of Buyer
 
Buyer, individually and jointly, represents and warrants to Seller as follows:
 
5.1.           Enforceability.  The execution, delivery and performance by Buyer
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby are within Buyer’s powers and have been duly authorized by all necessary
action on the part of Buyer.  This Agreement has been duly
 
 
Page 5 of 22

--------------------------------------------------------------------------------

 
 
and validly executed and delivered by Buyer, and is the valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
 
5.2.           No Conflicts; Required Consents.  The execution, delivery and
performance by Buyer of this Agreement do not and will not:  (i) conflict with,
violate, result in a breach of, constitute a default under (without regard to
requirements of notice, lapse of time, or elections of other Persons, or any
combination thereof) or accelerate or permit the acceleration of the performance
required by, any Contract or Lien to which Buyer is a party or by which Buyer is
bound or affected; (ii) result in the creation or imposition of any Lien against
or upon the Shares or any of the assets or properties owned or leased by Buyer;
(iii) require any consent, approval or authorization of, or filing of any
certificate, notice, application, report or other document with, any
Governmental Authority or other Person; or (iv) conflict with or violate any
applicable Legal Requirement.
 
5.3.           Investment.  Buyer is acquiring the Shares for its or their own
account, for investment purposes and not with a view to distribution or resale
thereof in violation of applicable securities Legal Requirements.  Buyer
understands that (a) the Shares have not been registered under the Securities
Act of 1933, and state securities law, or any other applicable securities Legal
Requirements on the grounds that the sale of the Shares is a limited or
non-public offering and therefore exempt from registration, (b) in selling the
Shares, Seller has relied upon the fact that the Shares are to be held by Buyer
for investment, and (c) exemption from registration would not be available if
the Shares were acquired by Buyer with a view to distribution or resale.


5.4.           Knowledge of Company and Seller.  The Mancls have managed and
operated the Company prior to the ECC Acquisition and, at all times subsequent
to the ECC Acquisition, have managed and operated the Company and Seller.  As a
result, the Mancls are familiar with, and knowledgeable of, all managerial and
operational matters relating to the Company and Seller.


5.5           Absence of Litigation.  As of the date hereof, there is no
material claim, action, proceeding or investigation pending or, to the knowledge
of Buyer, threatened against Buyer, or any of their respective properties,
assets or rights, or against any employees of Buyer, at law or in equity, and
there are no material Orders, before any arbitrator or Governmental Authority.


SECTION 6
CONDITIONS TO CLOSING
 
6.1           Conditions to Buyer’s Obligations.  The obligations of Buyer under
this Agreement are subject, at the option of Buyer, to the fulfillment of each
of the following conditions as of the Closing:
 
(a)           Accuracy of Representations and Compliance with Agreement.  All
representations and warranties of Seller contained in this Agreement shall be
true and accurate, in all material respects, as of the Closing, and Seller shall
have performed and complied with, in all material respects, all of its
obligations under this Agreement.
 
(b)           Consents or Waivers to Assignments and Transfers.  All consents,
approvals or waivers required for the sale or assignment in accordance herewith
of the Shares shall have been obtained by Seller on or before the Closing and
all such consents, waivers and approvals shall be in full force and effect as of
the Closing.
 
(c)           Threatened or Pending Proceedings.  No proceedings shall have been
initiated or threatened by any person or governmental agency or instrumentality
seeking to enjoin or otherwise restrain the consummation of the transactions
contemplated hereby.
 
 
Page 6 of 22

--------------------------------------------------------------------------------

 
(d)           Ordinary Course of Business.  Seller shall not have caused the
Company to operate outside the Company’s ordinary course of business prior to
Closing.
 
(e)           Disclosure Documents.  Seller shall have filed or distributed, as
applicable, all Disclosure Documents which are required by applicable Legal
Requirements.
 
(f)           Delivery of Documents.  Seller shall have delivered to Buyer the
following documents:
 
(i)           the certificates representing the Shares, duly endorsed in blank
or with separate stock powers endorsed in blank, with all requisite stock
transfer stamps attached;
 
(ii)           copies of the written resignations of all current officers and
directors of the Company, other than Buyer;
 
(iii)           all stock ledgers and corporate minute books of the Company,
together with all other documents and instruments pertaining to or affecting the
Company, including but not limited to all Contracts of the Company, that are in
the actual possession of Seller;
 
(iv)           a certificate of the secretary of Seller, dated as of the Closing
Date, certifying resolutions of the Seller Board approving the execution,
delivery and performance of this Agreement by Seller;
 
(vi)           a certificate of the secretary of Seller, dated as of the Closing
Date, certifying that the Company has obtained the approval and consent of
Seller’s shareholders  required to be obtained by Seller to approve the
execution, delivery and performance of this Agreement pursuant to applicable
Legal Requirements; and
 
(vi)           a certificate, dated as of the Closing Date, executed by Seller,
certifying as to the satisfaction of the conditions set forth in Section 6.1(a).
 
6.2           Conditions to Obligations of Seller.  The obligations of Seller
under this Agreement are subject, at the option of Seller, to the fulfillment of
each of the following conditions as of the Closing:
 
(a)           Accuracy of Representations and Compliance with Agreement.  All
representations and warranties of Buyer contained in this Agreement shall be
true and accurate, in all material respects, as of the Closing, and Buyer shall
have performed and complied with, in all material respects, all of its
obligations under this Agreement and there shall be no uncured default of Buyer
under any term of this Agreement.
 
(b)           Threatened or Pending Proceedings.  No proceedings shall have been
initiated or threatened by any person or governmental agency or instrumentality
seeking to enjoin or otherwise restrain the consummation of the transactions
contemplated hereby.
 
(c)           Ordinary Course of Business.  Buyer shall not have caused the
Company to operate outside the Company’s ordinary course of business prior to
Closing.
 
(d)           Officers Certificates.  Seller shall have received certificates in
the form attached hereto as Exhibit B, executed by each of its Chief Executive
Office, Chief Financial Officer and General Counsel.
 
 
Page 7 of 22

--------------------------------------------------------------------------------

 
(e)           Release from Lenders.  Seller shall have received a full release
from the Bank and from the City of Wisconsin Rapids in a form satisfactory to
Seller.
 
 (f)           Delivery of Documents.  Buyer shall have delivered to Seller the
following documents:
 
(i)           the certificates representing the Buyer’s Transferred Stock, duly
endorsed in blank or with separate stock powers endorsed in blank, with all
requisite stock transfer stamps attached;


(ii)           a document in form attached hereto as Exhibit C evidencing the
relinquishment of Buyer’s options and/or warrants for Seller’s stock, executed
by Buyer;
 
(iii)           a document in the form attached hereto as Exhibit D evidencing
Buyer’s agreement to cancel all benefits being received, directly or indirectly,
under any and all Contracts with Seller;
 
(iv)           Buyer’s resignation from all positions with Seller; and
 
(v)           a certificate, dated as of the Closing Date, executed by Buyer,
certifying as to the satisfaction of the conditions set forth in Section 6.2(a).
 
6.3           Conditions to Obligations of all Parties.  The obligations of all
parties under this Agreement are subject to fulfillment of each of the following
conditions of the closing:
 
(a)           Lakeshore Agreements.  At or prior to the Closing execution of the
Lakeshore Agreement, the related Escrow Agreement, and all agreements
contemplated therein (including the option agreements referenced therein) by all
applicable parties to such agreements, and transfer of all shares of Seller’s
common stock and accounts payable of the Company, as contemplated therein.
 
(b)           Consents.  The parties shall have received all consents necessary
for the consummation of the Transaction, including, without limitation, the
approval of the Disinterested Directors and any consents required from Seller’s
shareholders, any secured lender to Seller who holds a security interest in any
of the assets of the Company, and/or any party whose consent is required to
transfer the Shares.
 
SECTION 7
Certain Covenants of Buyer, Seller and Diversified
 
7.1.           Covenant Not to Compete.  Seller covenants and agrees that,
during the two-year period from and after the Closing Date (“Restricted
Period”), it will not, directly or indirectly own, manage, operate, or control,
or become associated in any capacity with, or have any financial interest in, or
lend its name to, or be employed by, any enterprise, firm, or corporation
engaged in a business which is competitive in the United States of America with
the business of the Company as conducted on the Closing Date (a “Buyer Competing
Business”).


7.2           Non-Solicitation.  Each party agrees that during the Restricted
Period, it will not in any way, directly or indirectly, (i) for the purpose of
conducting or engaging in any business that competes with (a) as it relates to
Seller, a Buyer Competing Business, or (b) as it relates to Buyer, the business
of Seller, call upon, solicit, advise or otherwise do, or attempt to do,
business with any customers of the Company or Seller; respectively, except in
the ordinary course of business as conducted as of the Closing
 
 
Page 8 of 22

--------------------------------------------------------------------------------

 
 
Date, (ii) take away or interfere or attempt to interfere with any custom,
trade, business or patronage of the other party’s business, or (iii) interfere
with or attempt to interfere with any officers, employees, representatives or
agents of Seller as it relates to Buyer, or the Company as it relates to Seller,
or induce or attempt to induce any of them to leave the employ of the Seller or
the Company as applicable, or violate the terms of their contracts, or any
employment arrangements, with the Seller or the Company, as applicable.


7.3.           Confidentiality.  From and after Closing, Buyer shall not
disclose to third parties, and will not use for its own account, any trade
secrets or business secrets or other non-public information relating to Seller;
and Seller shall not disclose to third parties, and will not use for its own
account, any trade secrets or business secrets or other non-public information
relating to the Company or Buyer; provided that (a) a party may use or disclose
any such information once it has been publicly disclosed (other than by such
party in breach of its obligations hereunder), and (b) to the extent that a
party may become compelled by Legal Requirements to disclose any of such
information, such party may disclose such information if it shall have used good
faith reasonable efforts, and shall have afforded the other party the
opportunity, to obtain an appropriate protective order or other satisfactory
assurance of confidential treatment for the information compelled to be
disclosed.
 
7.4.           Publicity.  Seller and Buyer shall each consult with and obtain
the consent of the other before issuing any press release or making any other
public disclosure concerning this Agreement or the transactions contemplated
hereby unless, in the reasonable judgment of the disclosing party, a release or
disclosure is required to discharge its disclosure obligations under applicable
Legal Requirements, in which case such party shall notify the other party about
the form, content and timing of such release or disclosure prior to such release
or disclosure.
 
7.5.           Non-Disparagement.  Each party agree that it shall not disparage,
defame, or deprecate the other party to this Agreement.  If either party
breaches this non-disparagement agreement, then the disparaging party shall
indemnify the disparaged party in full for all damages caused by the
disparagement, including reasonable attorneys’ fees and costs.
 
7.6.           Use of Name.  Seller shall have no rights to, and shall not use,
the name “Energy Composites Corporation” in any manner subsequent to the
Closing.


7.7.           Directors and Officers Insurance.  Seller shall obtain director
and officer liability insurance tail coverage for any Buyer who was a director
or officer prior to the Closing and for whom such insurance coverage was in
force prior to the Closing.  Such tail coverage shall be effective for a period
of one year after the Closing Date.


7.8.           Retained Buyer’s Stock.  During the time that any Retained
Buyer’s Stock is held by Lakeshore Wind Investments, LLC (or any successor
entity or transferee thereof) or in escrow pursuant to the Lakeshore Agreement
or any security agreement is effective and for a period of two years from and
after the date such shares are returned to any Buyer, Buyer shall not request
the registration of any shares of stock within the Retained Buyer’s Stock nor
transfer any shares of such stock without Seller’s prior written consent.


7.9.           Disclosure Documents.  Seller shall file or distribute on behalf
of Seller all necessary Disclosure Documents in connection with the transactions
contemplated herein and agrees that the Disclosure Documents will comply in all
material respects with the provisions of applicable federal securities laws and,
on the date filed with the SEC and on the date first published, sent or given to
Seller’s Shareholders and at the Closing Date, shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in
 
 
Page 9 of 22

--------------------------------------------------------------------------------

 
 
light of the circumstances under which they were made, not misleading.  Seller
agrees promptly to correct any information in the Disclosure Documents if and to
the extent that such information shall have become false or misleading in any
material respect and Seller further agrees to take all steps necessary to cause
the Disclosure Documents as so corrected to be filed with the SEC and
distributed to Seller’s shareholders as and to the extent required by applicable
federal securities laws.  Seller shall use its reasonable efforts to file or
distribute, as applicable, all Disclosure Documents in a timely manner.  No
later than 24 hours prior to filing or distributing as applicable, any
Disclosure Document, Seller shall provide Buyer with a draft of such Disclosure
Document and may incorporate any reasonable comments from Buyer to such
Disclosure Document provided prior to filing or distribution, as
applicable.  Buyer and Seller shall cooperate with each other and promptly
provide any information or other materials required for Disclosure Documents.


7.10           No-Shop.  After execution of this Agreement and prior to Closing,
Seller shall not solicit, initiate or encourage any inquiries or proposals from
or discuss or negotiate with any other party, any direct or indirect possible
sale of all or a substantial portion of the Shares or the business of the
Company (“Alternate Sale”).  Notwithstanding the foregoing, Seller or any of its
officers, directors, employees, or other agents may engage in the discussion or
negotiation of an Alternate Sale upon receipt of a bona fide, unsolicited offer
from a third party that, the Seller Board determines in good faith, is likely to
result in terms that are more favorable to Seller’s shareholders from a
financial point of view than the sale of Shares to Buyer contemplated by this
Agreement.


7.11               Adverse Recommendation Change.  Subject to Section 9.1(c),
each of the Disinterested Directors and the Seller Board shall (a) make the
Disinterested Directors’ Recommendation and the Seller Board Recommendation, as
applicable and (b) not withhold, withdraw, qualify, fail to make or modify in a
manner adverse to Buyer the Disinterested Directors’ Recommendation or the
Seller Board Recommendation or publicly recommend or announce its intention to
take any action or make any statement inconsistent with the Disinterested
Directors’ Recommendation or the Seller Board Recommendation (collectively, an
‘‘Adverse Recommendation Change”).
 
7.12               Notice of Certain Events.  Provided that the delivery of any
notice pursuant to this Section 7.12 shall not limit or otherwise affect the
remedies available hereunder to a party, each party shall promptly notify the
other party of:
 
(a) to such party’s knowledge, any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with or relating to the transactions contemplated by this Agreement;
 
(b) any notice or other communication from any Governmental Authority received
by such party in connection with or relating to the transactions contemplated by
this Agreement; and
 
(c) any suits or proceedings commenced against Buyer, Seller or the Company that
relate to the consummation of the transactions contemplated by this Agreement.
 
SECTION 8
Tax Matters
 
Buyer shall cause the Company to provide Seller with the right, upon reasonable
notice, to have access to, and to copy and use, any records or information and
personnel that may be relevant in connection with the preparation of any Tax
Returns, any audit or other examination by any Governmental Authority or any
litigation relating to liability for Taxes.  Buyer shall cause the Company to
close its books, for tax purposes, as of the date of Closing and to use the
accrual method of accounting to close the
 
 
Page 10 of 22

--------------------------------------------------------------------------------

 
 
Company’s tax year.   Buyer and Seller shall, and Buyer shall cause the Company
to, execute, deliver and, if appropriate, file with the appropriate taxing
authorities such tax elections and consents and such other documents as may be
necessary to accomplish the foregoing.  Buyer and Seller shall, and Buyer shall
cause the Company to, cooperate with each other concerning the information to be
included and elections to be made on all state and federal income Tax Returns
filed with respect to the Company or its business for the tax year 2011, and no
such Tax Returns shall be filed by Buyer, Seller, or the Company without the
approval of the others, which approval shall not be unreasonably withheld.


SECTION 9
Termination
 
9.1.           Grounds for Termination.  This Agreement may be terminated at any
time prior to Closing:
 


                                 (a)            by mutual written agreement of
Seller (provided that such termination has been approved by the Disinterested
Directors) and Buyer; or
 
                                 (b)            by Seller if the Closing shall
not have occurred on or prior to September 15, 2011 (as such date may be
extended by Seller in its sole discretion as a result of a review of the Shares
Transaction or any documents relating thereto by any Governmental Authority); or
 
  (c)           by Seller, if the Disinterested Directors determine in good
faith that it would be inconsistent with its fiduciary duties under applicable
Legal Requirements to continue to recommend that Seller’s shareholders, to the
extent required by applicable Legal Requirements, approve this Agreement and the
transactions contemplated herein.  In such case, the Disinterested Directors and
the Seller Board (acting upon the recommendation of the Disinterested Directors)
may make an Adverse Recommendation Change and terminate this Agreement;
provided, that the Disinterested Directors and the Seller Board may not make an
Adverse Recommendation Change until after at least 24 hours after notifying
Buyer that the Disinterested Directors and/or the Seller Board intends to make
such an Adverse Recommendation Change and the reasons therefor.  The
Disinterested Directors and/or the Seller Board may consider any modifications
proposed by Buyer during such 24-hour period in order to eliminate the need for
such Adverse Recommendation Change.
 
9.2               Result of Termination.  Upon termination of this Agreement,
the Agreement shall become void and there shall be no liability on the part of
any party hereto, except that Seller’s obligation pursuant to Section 12.1 shall
survive such termination and nothing herein shall relieve either party from
liability for any breach of this Agreement that occurred prior to termination of
this Agreement.
 
SECTION 10
Indemnification
 
10.1           Indemnification by Seller.  From and after Closing, Seller shall
indemnify and hold harmless Buyer and their agents and representatives and any
Person claiming by or through any of them, from and against any and all Losses
arising out of or resulting from:
 
(i)           any representations and warranties of Seller in this Agreement not
being true and accurate when made or when required by this Agreement to be true
and accurate;
 
(ii)           any failure by Seller to perform any of their covenants,
agreements or obligations in this Agreement;
 
 
Page 11 of 22

--------------------------------------------------------------------------------

 
(iii)           all liabilities or obligations of the Seller, relating to, or
arising out of its activities during periods prior to the ECC acquisition; and
 
(iv)           any shareholder claim that is raised by, through or as a result
of actions of Diversified Equities Partners, LLC.
 
10.2           Indemnification by Buyer.  From and after Closing, Buyer shall
indemnify and hold harmless Seller and their agents and representatives and any
Person claiming by or through any of them, as the case may be, from and against
any and all Losses arising out of or resulting from:
 
(i)           any representations and warranties of Buyer in this Agreement not
being true and accurate when made or when required by this Agreement to be true
and accurate;
 
(ii)           any failure by Buyer to perform any of their covenants,
agreements or obligations in this Agreement; and
 
(iii)           all liabilities and obligations of the Company relating to, or
arising out of its activities during periods on or subsequent to Closing,
including, without limitation, liabilities owed to any taxing authority.
 
In addition, from and after Closing, Buyer shall cause the Company to indemnify
and hold harmless Seller and their agents and representatives and any Person
claiming by or through any of them, as the case may be, from and against any and
all Losses arising out of or resulting from all liabilities and obligations of
the Company relating to, or arising out of its activities during periods prior
to Closing, including, without limitation, liabilities owed to any taxing
authority.
 
10.3           Indemnification Against Third-Party Claims.  Promptly after
receipt by a party entitled to indemnification hereunder (the “Indemnitee”) of
written notice of the assertion or the commencement of any Litigation with
respect to any matter referred to in Sections 10.1 or 10.2 the Indemnitee shall
give written notice thereof to the party from whom indemnification is sought
pursuant hereto (the “Indemnitor”) and thereafter shall keep the Indemnitor
reasonably informed with respect thereto, provided that failure of the
Indemnitee to give the Indemnitor notice as provided herein shall not relieve
the Indemnitor of Indemnitor’s obligations hereunder.  In case any Litigation is
brought against any Indemnitee, the Indemnitor shall be entitled to participate
in (and at the request of the Indemnitee shall assume) the defense thereof with
counsel satisfactory to the Indemnitee at the Indemnitor’s expense.  If the
Indemnitor, at the Indemnitee’s request, shall assume the defense of any
Litigation, Indemnitor shall not settle the Litigation unless the settlement
shall include as an unconditional term thereof the giving by the claimant or the
plaintiff of a release of the Indemnitee, satisfactory to the Indemnitee, from
all liability with respect to such Litigation.
 
10.4           Time and Manner of Certain Claims.  The representations and
warranties of Seller and Buyer in this Agreement shall survive Closing,
provided, however, that notwithstanding any provision to the contrary in this
Agreement, (a) an Indemnitor’s obligation to indemnify an Indemnitee under this
Agreement shall not arise unless and until the aggregate of the Losses for which
the Indemnitee is entitled to indemnification exceeds $50,000, in which event
the Indemnitor’s obligation to indemnify shall be for the aggregate of all
Losses (including the first $50,000), and (b) an Indemnitee shall be entitled to
indemnification only if such Indemnitee gives written notice to the Indemnitor
within two years after Closing.


SECTION 11
DISPUTE RESOLUTION


 
Page 12 of 22

--------------------------------------------------------------------------------

 
11.1           Good Faith Negotiation.  If any dispute arises under this
Agreement that is not settled promptly in the ordinary course of business, the
parties shall seek to resolve such dispute between themselves by prompt
face-to-face negotiations in good faith.  The representative of Seller shall be
a member of its senior management.  The representative of Buyer shall be Jamie
Mancl.  If the parties are unable to resolve their dispute in this manner within
thirty (30) days (or such different period as they may otherwise select)
following the date on which one party first notified the other (the “Notice
Date”) that a dispute existed, then such dispute shall be resolved in the manner
set forth in Section 11.2.


11.2           Arbitration.  Any dispute which has not been resolved by good
faith negotiation pursuant to Section 11.1, shall be settled by arbitration,
conducted on a confidential basis under the then current Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”) strictly in accordance
with the terms of this Agreement and the substantive law of the State of Nevada,
including such law with respect to the statute of limitations.  The arbitration
shall be conducted at the AAA’s regional office located in or nearest to Las
Vegas, NV by a single arbitrator.  The award of such arbitrator shall be final
and may be entered by any party hereto in any court of competent
jurisdiction.  The prevailing party in any such arbitration shall be entitled to
all costs and expenses of such arbitration (including reasonable legal
fees).  In the event that an award not entirely in favor of either party is
entered by the arbitrator, the costs and expenses of the arbitration shall be
paid as directed by the arbitrator.  The arbitrator is not empowered to award
damages in excess of compensatory damages and each party hereby irrevocably
waives any right to recover such damages with respect to any such dispute.


11.3           Miscellaneous.  Neither party shall be precluded hereby from
securing equitable remedies in courts of any jurisdiction, including, but not
limited to, temporary restraining orders and preliminary injunctions to protect
its rights and interests, but shall not be sought as a means to avoid or stay
arbitration.  Each party shall continue to observe and perform its obligations
under this Agreement pending final resolution of this dispute arising
thereunder, unless to do so would be impossible or impracticable under the
circumstance.


SECTION 12
Miscellaneous
 
12.1.           Expenses.  Each of the parties shall pay their own expenses and
the fees and expenses of their counsel, accountants and other experts, except
that Seller shall reimburse Buyer for its documented, reasonable and necessary
expenses actually incurred for legal and accounting advice relating to the
proposed Shares Transaction up to an amount of $75,000 in the event this
Agreement is terminated for any reason other than (i) by Seller due to breach of
Buyer, or (ii) pursuant to Section 9.1.  Notwithstanding anything to the
contrary herein, if any Litigation between Seller and Buyer with respect to this
Agreement or the transactions contemplated hereby shall be resolved or
adjudicated by a Judgment, the party prevailing under such Judgment shall be
entitled, as part of such Judgment, to recover from the other party its
reasonable attorneys’ fees and costs and expenses of litigation.
 
12.2.           Waivers.  The failure of one of the parties to insist upon the
strict performance of any provision of this Agreement or to exercise any right,
power, or remedy upon a breach thereof shall not constitute a waiver of that or
any other provision of this Agreement or limit that party’s right thereafter to
enforce any provision or exercise any right.
 
12.3.           Severability.  In the event that any provision of this Agreement
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the
 
 
Page 13 of 22

--------------------------------------------------------------------------------

 
 
parties hereto.  The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.
 
12.4.           Notices.  All notices, reports, records, or other communications
which are required or permitted to be given to the parties under this Agreement
shall be sufficient in all respects if given in writing and delivered in person,
by telecopy, by overnight courier, or by certified mail, postage prepaid, return
receipt requested, to the receiving party at the following address:
 
If to Seller:
 
Energy Composites Corporation
c/o Choice Incorporated
100 Maritime Drive, Suite 3C
Manitowoc, WI 54220
Fax: 920.682.0300
Attention:  Daniel Wergin


With a copy (which shall not constitute notice) to:


Dill Dill Carr Stonbraker & Hutchings, P.C.
455 Sherman Street, Suite 300
Denver, Colorado 80203
Facsimile: 303-777-3823
Attention: Fay M. Matsukage


If to Buyer:
 
Jamie and Jennifer Mancl
4710 Black Forest Drive
Wisconsin Rapids, WI 54494
Fax: (715) 421-2408


With a copy to:
 
Sverre D. Roang, Esq.
Whyte Hirschboeck Dudek S.C.
33 E. Main Street, Suite 300
Madison, WI  53703
 
or to such other address as such party may have given to the other by notice
pursuant to this Section.  Notice shall be deemed given on the date of delivery,
in the case of personal delivery or telecopy, or on the delivery or refusal
date, as specified on the return receipt, in the case of overnight courier or
certified mail.
 
12.5.           Entire Agreement; Amendments.  This Agreement embodies the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect thereto.  This Agreement may not be modified orally, but only by an
agreement in writing signed by the party or parties against whom any waiver,
change, amendment, modification or discharge may be sought to be enforced.
 
 
Page 14 of 22

--------------------------------------------------------------------------------

 
12.6.           Binding Effect; Benefits.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.  Neither Buyer nor
Seller shall assign this Agreement or delegate any of their duties hereunder to
any other Person without the prior written consent of the other.
 
12.7.           Headings and Exhibits.  The section and other headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  References to Exhibits shall, unless
otherwise indicated, refer to the Exhibits attached to this Agreement, which
shall be incorporated in and constitute a part of this Agreement by such
reference.
 
12.8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together will be deemed to be one and the same Agreement.
 
12.9.           Governing Law.  The validity, performance and enforcement of
this Agreement shall be governed by the laws of the State of Nevada, without
giving effect to the principles of conflicts of law of such state.
 
12.10.                      Jurisdiction.  Subject to the provisions of Article
11 hereof, any action or proceeding against Buyer or Seller relating in any way
to this Agreement or the obligations of any party arising from any of the
transactions contemplated herein shall be brought and enforced only in the
courts of the State of Nevada or of the United States for the District of
Nevada, and Buyer and Seller each irrevocably submit to the jurisdiction of each
such court in respect of any such action or proceeding.
 
12.11.                      Third Parties; Joint Ventures.  This Agreement
constitutes an agreement solely among the parties hereto and, except as
otherwise provided herein, is not intended to and will not confer any rights,
remedies, obligations or liabilities, legal or equitable, including any right of
employment, on any person (including but not limited to any Company employee or
former employee) other than the parties hereto and their respective heirs, legal
representatives, successors or assigns, or otherwise constitute any person a
third party beneficiary under or by reason of this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to or shall constitute the parties
hereto partners or participants in a joint venture.
 
12.12.                      Construction.  This Agreement has been negotiated by
Buyer and Seller and their respective legal counsel, and legal or equitable
principles that might require the construction of this Agreement or any
provision hereof against the party drafting this Agreement shall not apply in
any construction or interpretation of this Agreement.
 
12.13                      Facsimile or pdf Signatures.  Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.
 
[Remainder of page intentionally left blank.  Signature pages follow.]
 
 
Page 15 of 22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
effective as of the Effective Date.
 
SELLER:
 
ENERGY COMPOSITES CORPORATION




By:   /s/ James F. Miller                                
Name:   James F. Miller                              
Title:      Director                                        




BUYER:
 
THE MANCLS
 

 
/s/ Jamie Mancl                                                    
                        Jamie Mancl


 
                    /s/ Jennifer
Mancl                                             
                     Jennifer Mancl


JAMIE & JENNIFER MANCL 2009 GST TRUST




By: /s/ Robb N. Sigler                                            
       Robb N. Sigler                           , Trustee


M&W FIBERGLASS, LLC




By:  /s/ Jamie Mancl                                               
Name:   Jamie Mancl                                            
                      Title:       
Member                                               


 
Page 16 of 22

--------------------------------------------------------------------------------

 



EXHIBIT A


Retained Liabilities




1.  
Dill Dill Carr Stonbraker & Hutchings,
PC                                                   [______________]



2.  
Moquist Thorvilson Kaufmann Kennedy & Pieper
LLC                                 [____________]

 






 
Page 17 of 22

--------------------------------------------------------------------------------

 

Exhibit B-1


CERTIFICATE




Jamie Mancl does hereby certify as follows:


1.           He is the Chief Executive Officer of Energy Composites Corporation
(“Seller”);


2.           To his knowledge, all representations and warranties made by Seller
in that certain Stock Purchase Agreement (“Agreement”) effective August 12, 2011
among Seller, Jamie and Jennifer Mancl (the “Mancls”), the Jamie & Jennifer
Mancl 2009 GST Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and together
with the Mancls and the Trust, individually and collectively, “Buyer”) are true
and correct as of the date of the Agreement and as of the date of this
Certificate with the same force and effect as though made on and as of such
dates.




Dated:  September ___, 2011.






________________________________
Jamie Mancl


 
Page 18 of 22

--------------------------------------------------------------------------------

 



 
Exhibit B-2


CERTIFICATE




Timothy Sherlock does hereby certify as follows:


1.           He is the Interim Chief Financial Officer of Energy Composites
Corporation (“Seller”);


2.           To his knowledge, all representations and warranties made by Seller
in that certain Stock Purchase Agreement (“Agreement”) effective August 12, 2011
among Seller, Jamie and Jennifer Mancl (the “Mancls”), the Jamie & Jennifer
Mancl 2009 GST Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and together
with the Mancls and the Trust, individually and collectively, “Buyer”) are true
and correct as of the date of the Agreement and as of the date of this
Certificate with the same force and effect as though made on and as of such
dates.




Dated:  September ___, 2011.










________________________________
Timothy Sherlock


 
Page 19 of 22

--------------------------------------------------------------------------------

 



 
Exhibit B-3


CERTIFICATE




Ken Iwinski does hereby certify as follows:


1.           He is the General Counsel and Secretary of Energy Composites
Corporation (“Seller”);


2.           To his knowledge, all representations and warranties made by Seller
in that certain Stock Purchase Agreement (“Agreement”) dated August 12, 2011
among Seller, Jamie and Jennifer Mancl (the “Mancls”), the Jamie & Jennifer
Mancl 2009 GST Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and together
with the Mancls and the Trust, individually and collectively, “Buyer”) are true
and correct as of the date of the Agreement and as of the date of this
Certificate with the same force and effect as though made on and as of such
dates.




Dated:  September ___, 2011.










________________________________
Ken Iwinski
 
 
Page 20 of 22

--------------------------------------------------------------------------------

 

 
Exhibit C


Buyer’s Relinquishment of Options and/Warrants




September ____, 2011




Energy Composites Corporation
4400 Commerce Drive
Wisconsin Rapids, WI  54494




Dear Sir/Madam:


Effective upon the closing of the transactions contemplated by that certain
Stock Purchase Agreement dated effective as of August 12, 2011 Energy Composites
Corporation (“Seller”), Jamie and Jennifer Mancl (the “Mancls”), the Jamie &
Jennifer Mancl 2009 GST Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and
together with the Mancls and the Trust, individually and collectively, “Buyer”),
Buyer hereby relinquishes any and all stock options and/or warrants for Seller’s
stock.


Sincerely,
 

THE MANCLS     M & W FIBERGLASS, LLC            
/s/
   By:
/s/
 
Jamie Mancl
   
Name:
 
 
   
Title:
            Jennifer Mancl                   JAMIE & JENNIFER MANCL 2009 GST
TRUST                   By:                                                  ,
Trustee                  

 

 
 
Page 21 of 22

--------------------------------------------------------------------------------

 
Exhibit D


Buyer’s Cancellation of Benefits under Contracts




September ____, 2011




Energy Composites Corporation
4400 Commerce Drive
Wisconsin Rapids, WI  54494




Dear Sir/Madam:


Effective upon the closing of the transactions contemplated by that certain
Stock Purchase Agreement dated effective as of August 12, 2011 Energy Composites
Corporation (“Seller”), Jamie and Jennifer Mancl (the “Mancls”), the Jamie &
Jennifer Mancl 2009 GST Trust (the “Trust”), M&W Fiberglass, LLC (“M&W”, and
together with the Mancls and the Trust, individually and collectively, “Buyer”),
Buyer hereby agrees to the cancellation of all benefits being received or to be
received, directly or indirectly, under any and all Contracts (as defined in the
Agreement) with Seller.


Sincerely,
 

THE MANCLS     M & W FIBERGLASS, LLC            
/s/
   By:
/s/
 
Jamie Mancl
   
Name:
 
 
   
Title:
            Jennifer Mancl                   JAMIE & JENNIFER MANCL 2009 GST
TRUST                   By:                                                  ,
Trustee                  



Page 22 of 22
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 